Citation Nr: 0942977	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 Regional Office (RO) 
in Houston, Texas rating decision, which denied the claim on 
appeal.


FINDING OF FACT

The Veteran did not engage in combat, and the record does not 
include credible supporting evidence verifying the occurrence 
of the Veteran's claimed in-service stressors.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by a 
verified, in-service stressful incident.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in her possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in March 2004 and June 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  These letters informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The letters also advised 
her of the need to provide detailed information regarding her 
claimed in-service stressors, and a questionnaire to assist 
her in providing such information.  The March 2004 letter 
also advised the Veteran of the type of information that 
could assist in corroborating her claimed in-service 
stressors of sexual assault and harassment.  

The June 2006 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, 
personnel records, and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  Furthermore, the Veteran 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board notes that the Veteran was 
provided a VA examination in May 2006, at which she was 
diagnosed with depressive disorder, not otherwise specified 
and not PTSD; furthermore, the diagnosed disability was not 
linked to service, including the Veteran's reported in-
service stressors.  Despite review of the Veteran's reported 
history, her current symptoms, review of the available 
private and VA treatment records, and a psychological 
evaluation, and as will be discussed in greater detail below, 
the May 2006 examiner explicitly rejected any link between 
the Veteran's current disability and her claimed in-service 
stressors, or other incident of military service.  The 
examiner provided a thorough rationale for the opinion.  
Based on the foregoing, the Board finds the examination 
report to be thorough, complete, and sufficient upon which to 
base a decision with respect to the Veteran's claim for 
service connection.  

The Board also notes that the record contains diagnoses of 
depressive disorder, anxiety NOS, and depression NOS.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, 
the Board notes that the May 2006 VA examiner also considered 
the Veteran's reports of anxiety and depression, and 
concluded that a diagnosis of depressive disorder was 
warranted.  As will be detailed in greater detail below, it 
appears clear from the examiner's clinical findings that the 
examiner found the  depressive disorder to be of recent 
onset, within the past several years and post-service.  
Therefore, for the reasons noted above and discussed below, 
the Board also finds the May 2006 VA examination adequate 
with respect to the issues of whether a diagnosis other than 
PTSD is warranted for the Veteran's complaints, and, if so, 
whether such diagnosis is related to service.   
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2009) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 
 
The Veteran alleges from 1983 to 1985 while serving in 
Germany she was forced to cook lunch every Friday because she 
was a "girl" and there were pictures of nude women on the 
walls of the break room.  The Veteran also claims to have 
been subjected to physical and verbal sexual harassment, 
assault, and battery during service at Edwards Air Force 
Base.  The Veteran claimed these incidents began in 
approximately November 1985.  Specifically, the Veteran 
contends a fellow service member on multiple occasions 
grabbed her breasts and grabbed and slapped her buttocks.  
The Veteran claims she reported many of these incidents to 
her superiors and no action was taken except for one instance 
where the service member was verbally warned about his 
conduct and a second occasion where he received a written 
warning.  Finally, in March 1986 the Veteran states the 
service member assaulted her and she hit him with a pipe 
wrench, after which both service members received written 
reprimands.    

The Veteran's service personnel and service treatment records 
are silent as to any complaints of verbal or physical 
harassment or assault.  The Board notes the Veteran claims to 
have received a written warning in March 1986, as noted 
above, and to have submitted multiple written harassment 
complaints, but the personnel files of record do not include 
any written warning, formal or informal complaints, or other 
indication of harassment. 
 
If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than 
the Veteran's records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  The Veteran concedes she did not seek 
medical or psychological treatment during her service, nor 
have any contact with law enforcement authorities.  

In support of her claim, the Veteran submitted letters from 
her current husband, a young woman for whom the Veteran 
served as Girl Scout leader and employment supervisor, a 
friend of fourteen (14) years or approximately from 1990, and 
a friend since 1979.  The Board notes the only individual who 
knew the Veteran during her military service, the friend 
since 1979, claims she and the Veteran were in contact during 
the Veteran's military service and that she is familiar with 
"the incident in question."  However, the friend does not 
detail or otherwise explain what the incident was and, as 
such, her statement is of limited probative value.  As noted 
the three other individuals detail conversations they had 
with the Veteran regarding her claimed sexual harassment 
beginning in approximately 1990.  Thus, while not 
contemporaneous to the alleged harassment, at least two of 
the letters detail allegations made many years prior to the 
time of the Veteran filing her claim for compensation 
benefits.  As such, these letters are of some probative value 
in supporting the Veteran's claim for PTSD based on military 
sexual trauma. 
 
Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id. 
 
In this case, the letters from the Veteran's husband and 
friends are the strongest evidence of a change in the 
Veteran.  The letters from the Veteran's husband and friends 
each assert the harassment or other unnamed in-service 
incident had a lasting affect on the Veteran, one friend 
specifically noting the Veteran becomes emotionally upset 
whenever discussing the harassment.    

As noted, the Veteran's service treatment and personnel 
records are bereft of the examples of behavior changes listed 
above.  The Veteran has asserted that the harassment she 
endured is evidenced by her decreased performance appraisals, 
which went from outstanding during her service at Bitburg Air 
Base in Germany to below average following the onset of 
harassment during service at Edwards Air Force Base.  The 
Board notes the Veteran's performance appraisals of record 
note generally consistent performance throughout her military 
service.  The Veteran's overall evaluations while in Germany 
were "8" in November 1983, "9" in March 1984, and "9" in 
March 1985.  The only overall evaluation the Veteran received 
during her service at Edwards Air Force Base was an "8" at 
the end of March 1986, that is, the same month the Veteran 
claims to have hit a fellow service member with a pipe for 
harassing her.  Given that this evaluation is within the 
range of previous evaluations, the Board concludes that the 
Veteran's performance appraisals do not support her claim 
that she went from an outstanding to below average performer 
due to the harassment she claims to have endured.

The Veteran also claims her separation from the military was 
due to her poor work performance, caused by the sexual 
harassment.  The Board observes, however, the Veteran's 
personnel file indicates she received an early discharge not 
for poor performance, but due to pregnancy.  The Board 
believes the contemporaneous personnel records to be more 
credible as to the circumstances of her separation than her 
reports offered approximately two decades later in support of 
her claim.

Thus, the personnel and service treatment records fail to 
provide any corroborating evidence that the Veteran was 
subjected to sexual harassment, assault, or battery during 
her military service.  To the extent any such harassment did 
occur, the personnel records do not indicate the Veteran's 
work performance was particularly affected or that it caused 
her early discharge from service.

Furthermore, the evidence does not demonstrate evidence of 
emotional or psychiatric problems in service so as to 
corroborate the in-service stressors.  The Veteran's service 
treatment records indicate no complaints, treatment, or 
diagnoses of any psychiatric disorders in service.  In short, 
the service treatment records are devoid of any findings 
consistent with the alleged sexual harassment or any 
psychiatric problems.

Nevertheless, the Veteran has presented credible and 
probative lay evidence from her friends and husband that she 
had been discussing incidents of perceived sexual harassment 
for years and, possibly, from service, prior to filing her 
claim for service connection.  Thus, affording the Veteran 
the benefit of the doubt and for the purposes of this 
decision only, the Board will presume that some form of in-
service sexual harassment occurred. 
 
As shown above, no chronic psychiatric condition, to include 
PTSD, is shown in service.  The Veteran was not diagnosed 
with PTSD as a result of MST or any other chronic psychiatric 
disorder in service.  

After service, the medical records indicate that the Veteran 
first sought treatment for psychological problems in June 
2003, or approximately seventeen (17) years after service.  
At that time the Veteran reported onset of depression and 
sleep problems several months ago.  The Veteran reported no 
traumatic events, but discussed in depth certain family and 
financial problems related to her restaurant business and her 
husband and daughter.  The treating registered nurse 
diagnosed depression and anxiety not otherwise specified and 
assigned a GAF score of 42.  The Veteran also visited with a 
licensed clinical social worker in June 2003.  At that time, 
the Veteran stated her military service had made her cynical 
about men and noted that she had seen how men act at their 
worst.  The Veteran reported panic attacks since service and 
that she carried a concealed handgun, would not go anywhere 
by herself, was hypervigilant, startled easily, had frequent 
nightmares, and trouble sleeping, among other symptoms.  
Based on the foregoing, the social worker diagnosed PTSD as a 
result of MST and depression not otherwise specified.

In August 2003, the Veteran reported problems with men since 
service, specifically sexual intimacy issues with her husband 
and anger issues with men in general.  The treatment provider 
discussed PTSD with the Veteran, but diagnosed depression and 
anxiety not otherwise specified.  In December 2003, the 
Veteran reported significant stress involving an extended 
visit from the Veteran's extended family and noted continued 
problems with her daughter.  At that time the Veteran stated 
her goal was to "get her [daughter] graduated and into the 
Marines."  In February 2004, the Veteran was again diagnosed 
with PTSD as a result of MST.  The basis for this diagnosis 
is unclear, as the treatment record notes only that they 
discussed the Veteran's MST and that she would pursue a 
service connection claim.  In July 2004, the Veteran returned 
to treatment after a multi-month gap and reported her 
daughter was joining the Army National Guard with the 
Veteran's consent and that the Veteran had warned the 
daughter of the dangers of sexual harassment.  The Veteran 
also lamented that she had failed to report the sexual 
harassment she had experienced in service sooner.

In support of her claim, the Veteran submitted a February 
2006 letter from her treating social worker that noted 
treatment since 2003 for depression, anxiety, and PTSD 
related to MST.

The Veteran was afforded a VA examination in May 2006.  The 
examining doctor discussed the Veteran's pre-military 
history, military history, including the claimed stressors 
described above, and her post-service history.  The Veteran 
reported that as a result of her harassment in the military 
she was reluctant to let men into her life and she felt 
overly protective of her daughters fearing male friends would 
mistreat them.  The Veteran reported her mood had been 
depressed for "a couple of years."  The Veteran discussed 
her current symptomatology.  The examiner reviewed the claims 
file, including medical records, and noted the Veteran's 
initial treatment in June/July 2003.  The examiner noted the 
initial treatment record transcribed in July 2003 and 
commented that sufficient detail was not provided to support 
the diagnosis of PTSD in that note.  The examiner noted the 
Veteran's work history, including owning a restaurant that 
opened in April 2002 and closed in December 2004 due to 
financial problems.  The examiner also discussed family 
problems with the Veteran.  Based on discussion with the 
Veteran and the evidence of record, the examiner diagnosed 
depressive disorder not otherwise specified with a GAF score 
of 50.  

Although the Veteran had reported difficulty getting close to 
men due to her experiences during military service, the 
examiner concluded her reports did not satisfy the stressor 
criteria for PTSD.  The examiner concluded the Veteran's 
depressive disorder was not a result of sexual harassment 
during the Veteran's military service, based on the interview 
and claims file.  The examiner noted that the Veteran and her 
husband, who accompanied her to the examination, had been 
unable to pinpoint the onset of her depression other than "a 
couple of years" previously.  The examiner also observed 
that when asked for a precipitant for her current symptoms, 
the Veteran did not mention her sexual harassment in the 
military.  Furthermore, treatment records indicated the 
Veteran's depressive symptoms were related to financial 
difficulties with her restaurant and trouble with her 
daughter, which was consistent with the Veteran's report 
during the examination interview.  The examiner reiterated 
that a diagnosis of PTSD had been made in the past, but that 
there was insufficient evidence of record to support the 
diagnosis and the examination interview supported the notion 
the Veteran had not met the DSM-IV criteria necessary to make 
a diagnosis of PTSD.

Subsequent VA treatment records by the social worker continue 
the Veteran's diagnosis of PTSD based on MST, with GAF scores 
in the mid-40s.  The most recent treatment documents of 
record, from January and February 2009, and created by 
physicians, fail to note a current diagnosis of PTSD.  
Indeed, the January 2009 treatment record notes a reported 
history of PTSD, but gives a current assessment of 
depression, corresponding with the May 2006 VA examiner's 
diagnosis.

The Board notes there is conflicting evidence of record with 
respect to whether the Veteran has a current diagnosis of 
PTSD related to MST.  On the one hand, the Veteran's regular 
treating licensed clinical social worker has consistently 
diagnosed the Veteran with PTSD related to MST.  On the other 
hand, the May 2006 VA examiner and separate physicians in 
January and February 2006 diagnosed the Veteran with 
depression, and the May 2006 VA examiner specifically 
rejected any link between the depressive disorder and the 
Veteran's military service, to include sexual harassment.    

In general, the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, his or her knowledge and skill in analyzing the 
data, and his or her medical conclusion.  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).

The Board finds that the greater weight of probative evidence 
is against finding the Veteran has a current diagnosis of 
PTSD related to MST.  The Board acknowledges the multiple VA 
treatment records from the Veteran's treating social worker 
diagnosing PTSD related to MST.  However, these diagnoses 
were discussed in detail by the May 2006 VA examining doctor, 
and the Board finds the examiner's rationale very persuasive 
as to why these treatment records provide insufficient 
evidence to establish that the Veteran meets the required 
criteria for a diagnosis of PTSD.  In particular, the Board 
notes that the information obtain by the VA examiner during 
the course of interviewing the Veteran was consistent with 
the information reported by the Veteran during the course of 
receiving treatment with the social worker.  Based on that 
information, the examiner concluded the Veteran's current 
disorder, which was most appropriately characterized as 
depressive disorder, was attributable wholly to financial and 
family stress, which was consistent with the information 
presented by the Veteran in the May 2006 interview and the 
multiple treatment records with the social worker.

The Board acknowledges the Veteran's assertions that her 
current psychiatric problems were caused by sexual 
harassment, assault, and battery in military service.  
Certainly, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as subjective complaints of 
depression and anxiety, and her assertions in that regard are 
entitled to some probative weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  A lay person, 
however, is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of a specific 
psychiatric disorder.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Therefore, 
the Board ultimately places more probative weight on the 
conclusions of the competent VA health care specialist, who 
interviewed the Veteran in detail, and provided a thorough 
rationale as to why she did not meet the criteria for a 
diagnosis of PTSD, and why her depressive disorder was of 
recent onset and due to recent life stressors.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions). 

In summary, the Board finds that the preponderance of the 
evidence of record does not show that the Veteran has PTSD 
related to alleged MST and, therefore, service-connection is 
not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Finally, as noted above, the Veteran also has been diagnosed 
alternatively with a depressive disorder, anxiety NOS, and 
depression NOS.  In this regard, the Board has considered a 
recent holding of the Court that, although the Veteran's 
claim identified PTSD only, the Board's analysis is not 
necessarily limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
Veteran's description of the claim, the symptoms the Veteran 
describes, and the information the Veteran submits or that VA 
obtains in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the Veteran's description of the claim, 
reported symptoms, and the other information of record).

Therefore, the Board has considered whether service 
connection may be warranted for a depressive disorder, 
anxiety NOS, and depression NOS.  However, as previously 
noted, the record is negative for any complaints or findings 
of any psychiatric disorder in service or of any psychosis 
having manifested within one year of separation.  In 
addition, the May 2006 VA examiner reviewed the claims file, 
including the previous diagnoses of PTSD and anxiety and 
depression NOS.  After conducting a thorough interview of the 
Veteran, and a review of her documented medical history, the 
examiner concluded that the Veteran was most appropriately 
given a diagnosis of depressive disorder.  The examiner also 
explained in detail the Veteran and her husband's report that 
her depressive symptoms had begun only in the last few years.  
The examiner found the Veteran's account consistent with the 
treatment records in the claims file that indicated the 
Veteran's psychiatric problems began in 2003.  It is clear 
from the examiner's discussion as to the date and 
circumstances of the onset of her symptoms that the examiner 
felt that the Veteran's current psychiatric disability, 
specifically depressive disorder, was unrelated to military 
service.  There is no contrary competent medical evidence of 
record linking any psychiatric disorder other than PTSD, to 
include depressive disorder, anxiety NOS, or depression NOS, 
to the Veteran's military service.  As discussed in detail 
above, the Board places more probative weight on the clinical 
findings of the competent health care specialist than on the 
Veteran's own lay report as to her history.  See Jandreau, 
supra.  Therefore, the Board finds that the preponderance of 
the evidence is also against granting service connection for 
a psychiatric disorder other than PTSD, to include depressive 
disorder.  See generally Gilbert, supra; Ortiz, supra. 
 

ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


